   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 1 of 13


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

STEVEN SZCZYGIEL                              )
          Plaintiff,                          )
                                              )
               v.                             )      Case No. 2:19-cv-311-JD
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security               )
                                              )
               Defendant.                     )

                                    OPINION AND ORDER

       Steven Szczygiel applied for social security disability insurance benefits and

supplemental security income, alleging that he is unable to work primarily due to a heart attack,

triple bypass open heart surgery, heart disease, neuropathy, and bronchitis. The Administrative

Law Judge (“ALJ”) found that Mr. Szczygiel retained the capacity to perform work at the light

exertional level and therefore denied the benefits. For the reasons set forth below, the Court

remands this case for further proceedings.

                                  I. FACTUAL BACKGROUND

       Mr. Szczygiel filed an initial claim for disability on April 25, 2016 with an alleged onset

date of November 15, 2015. (R. 66). He claimed to be disabled due to a heart attack, triple

bypass open heart surgery, and bronchitis. Id. Mr. Szczygiel later amended his onset date to May

1, 2016. (R. 210). On March 28, 2018, Mr. Szczygiel participated in a hearing, with

representation, before an ALJ. The ALJ issued an unfavorable decision denying his disability

benefits and concluded that Mr. Szczygiel was not disabled under the Social Security Act

because he had the residual functional capacity (“RFC”) that allowed him to perform work in the

national economy. On June 28, 2019, the Appeals Council denied Mr. Szczygiel’s request for
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 2 of 13


review, after which he filed this appeal. Mr. Szczygiel seeks review of the Commissioner’s

decision, thereby invoking this court’s jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

        Mr. Szczygiel has had a history of cardiovascular issues and he has struggled with chest

tightness, chest pain, and soreness in his legs before his alleged onset date. He had several jobs

before his onset date, and he complained to his treating physician that he “stopped working

because he could not ‘keep up.’” (R. 233, 298). In February 2015, a cardiac catheterization

showed that Mr. Szczygiel’s left circumflex coronary artery was “subtotally occluded in the

midportion” and his right coronary artery “appeared to be chronically occluded proximately.” (R.

360). In March 2015, Mr. Szczygiel underwent a coronary bypass grafting surgery. (R. 313). He

was later diagnosed with cervical osteoarthritis, discogenic disc syndrome, and neuropathy. (R.

706, 871). Since his alleged onset date, Mr. Szczygiel occasionally has had spasms, tenderness,

pain, radiculopathy, and/or limited range of motion in his cervical spine. (R. 799, 822, 826, 842,

875, 878, 882). He sometimes displayed left shoulder rotator cuff syndrome, which causes him

limited range of motion, rotator cuff tear, tenderness, and aches in his left shoulder. (R. 882, 890,

893).

        At the hearing in front of the ALJ, Mr. Szczygiel and a vocational expert (“VE”) testified.

Mr. Szczygiel testified that he can only sit approximately “an hour at a time,” after which he will

“get [lower] back pain” and his legs “start to go a little numb.” (R. 39). He can stand “maybe

half-an-hour,” after which he will feel “[n]umbness and tingling in the legs, and pain in the

back.” Id. He testified that he has to “put [his] feet up” at least a half-an-hour to an hour to

relieve the pain. (R. 39-40). He also testified he can walk approximately a block before he has to

catch his breath. (R. 40). He attributed his shortness of breath to his cardiac condition. (R. 42).

Mr. Szczygiel further testified that he can lift and carry at most five pounds. (R. 35, 40). His



                                                   2
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 3 of 13


hands get tired easily and his arms are not as flexible as they used to be. (R. 41). He testified that

he does not believe he can work because his back, leg, and feet “are killing [him],” when he

comes home from his current part-time job, as a delivery driver. (R. 38).

        Mr. Szczygiel also testified that his physical therapy failed to relieve the pain and made

things worse. (R. 42). He had to get injections in his back or neck to relieve the pain. (R. 42).

However, the injections were only helpful for the first two or three days. Mr. Szczygiel testified

that he no longer does exercise because the pain in the feet and the legs stopped him from doing

so. (R. 47).

        With respect to daily living, Mr. Szczygiel testified that he experiences a lot of pain when

he tries to put on his belt, to reach around, and to bend over to tie his shoes. (R. 40-41). He has a

hard time “washing [his] hair, trying to raise [his] arm up above shoulder level,” and he “could

not get [his] arm up.” (R. 43). He shares the responsibilities of household chores with his wife.

(R. 41). He testified that he has to sit down and put his feet up for another half-hour after a ten-

minute dish washing, because he starts getting pain in his feet and between his shoulder blades.

(R. 43-45). He also testified that he can only clean the house for fifteen or twenty minutes at a

time and takes a break. (R. 44). He further testified that he cannot spend too much time grocery

shopping due to pain and he has to make different trips to the store. Id.

        The ALJ posed five hypothetical questions to the VE during the hearing, each one

including different limitations. In the decision, the ALJ assigned the following RFC:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform work at the light exertional
        level with: occasionally lifting and carrying 20 pounds; frequently lifting and
        carrying 10 pounds; standing and walking for six hours of an eight-hour workday;
        sitting for six hours of an eight hour workday; occasionally climbing ramps and
        stairs; occasionally climbing ladders, ropes, and scaffolds; occasionally balancing,
        stooping, kneeling, crouching, and crawling; avoiding concentrated exposure to
        cold, wetness, hazards such as moving mechanical parts and unprotected heights;


                                                  3
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 4 of 13


       avoiding even moderate exposure to unprotected heights; avoiding wet/slippery
       surfaces; occasional overhead reaching bilaterally; and frequent operation of foot
       controls bilaterally.

(R. 13). Based on the testimony of the VE and the assigned RFC, the ALJ found Mr. Szczygiel

capable of working in the national economy.

                                  II. STANDARD OF REVIEW

       Because the Appeals Council denied review, the Court evaluates the ALJ’s decision as

the final word of the Commissioner of Social Security. Schomas v. Colvin, 732 F.3d 702, 707

(7th Cir. 2013). This Court will affirm the Commissioner’s findings of fact and denial of benefits

if they are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008).

Substantial evidence consists of “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389 (1971). This evidence

must be “more than a scintilla but may be less than a preponderance.” Skinner v. Astrue, 478

F.3d 836, 841 (7th Cir. 2007). Even if “reasonable minds could differ” about the disability status

of the claimant, the Court must affirm the Commissioner’s decision as long as it is adequately

supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       The ALJ has the duty to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Perales, 402 U.S. at 399–400.

In evaluating the ALJ’s decision, the Court considers the entire administrative record but does

not reweigh evidence, resolve conflicts, decide questions of credibility, or substitute the Court’s

own judgment for that of the Commissioner. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). Nevertheless, the Court conducts a “critical review of the evidence” before

affirming the Commissioner’s decision. Id. An ALJ must evaluate both the evidence favoring the

claimant as well as the evidence favoring the claim’s rejection and may not ignore an entire line



                                                 4
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 5 of 13


of evidence that is contrary to his or her findings. Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001). The ALJ must provide a “logical bridge” between the evidence and the conclusions. Terry

v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009).

                               III. STANDARD FOR DISABILITY

       Disability benefits are available only to those individuals who can establish disability

under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998).

Specifically, the claimant must be unable “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S. C. § 423(d)(1)(A). The Social Security regulations create a five-step process to

determine whether the claimant qualifies as disabled. 20 C.F.R. §§ 404.1520(a)(4)(i)–(v);

416.920(a)(4)(i)–(v). The steps are to be used in the following order:

       1. Whether the claimant is currently engaged in substantial gainful activity;

       2. Whether the claimant has a medically severe impairment;

       3. Whether the claimant’s impairment meets or equals one listed in the regulations;

       4. Whether the claimant can still perform past relevant work; and

       5. Whether the claimant can perform other work in the community.

See Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).

       At step two, an impairment is severe if it significantly limits a claimant’s ability to do

basic work activities. 20 C.F.R. §§ 404.1522(a), 416.922(a). At step three, a claimant is deemed

disabled if the ALJ determines that the claimant’s impairment or combination of impairments

meets or equals an impairment listed in the regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). If not, the ALJ must then assess the claimant’s residual functional capacity,



                                                 5
    USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 6 of 13


which is defined as the most a person can do despite any physical and mental limitations that

may affect what can be done in a work setting. 20 C.F.R. §§ 404.1545, 416.945. The ALJ uses

the residual functional capacity to determine whether the claimant can perform his or her past

work under step four and whether the claimant can perform other work in society at step five. 20

C.F.R. §§404.1520(e), 416.920(e). A claimant qualifies as disabled if he or she cannot perform

such work. The claimant has the initial burden of proof at steps one through four, while the

burden shifts to the Commissioner at step five to show that there are a significant number of jobs

in the national economy that the claimant can perform. Young v. Barnhart, 362 F.3d 995, 1000

(7th Cir. 2004).

                                                 IV. DISCUSSION

         Mr. Szczygiel has offered three arguments in support of remand. He argues that 1) the

ALJ erred in evaluating the opinion of Mr. Szczygiel’s treating physician, Mark T. Nootens,

M.D.; 2) the ALJ did not evaluate Mr. Szczygiel’s RFC in accordance with SSR 96-8P, and 3)

the ALJ did not evaluate Mr. Szczygiel’s allegations in accordance with SSR 16-3P. The Court

only addresses the first argument, as the Court agrees that the ALJ erred in evaluating the

opinion of the Plaintiff’s treating physician, therefore requiring remand. The Court need not

address the remaining arguments, which can be addressed by the parties on remand.

         The opinion of a treating physician on the nature and severity of an impairment is given

controlling weight if it “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. § 404.1527(c)(2); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). 1 “An

ALJ must offer good reasons for discounting the opinion of a treating physician.” Israel v.


1
 The Commissioner has since rescinded the treating physician rule, so it applies only to claims filed before March
27, 2017. Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018). Mr. Szczygiel filed his disability claim in 2016.

                                                          6
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 7 of 13


Colvin, 840 F.3d 432, 437 (7th Cir. 2016) (citing Moore v. Colvin, 743 F.3d 1118, 1127 (7th Cir.

2014)). If the ALJ does not give the treating physician’s opinion controlling weight, the ALJ

applies the factors set forth in 20 C.F.R. § 404.1527(c)(1)-(6) to determine the weight to give the

opinion. Yurt v. Colvin, 758 F.3d 850, 860 (7th Cir. 2014). These factors are: the examining

relationship; the treatment relationship; the degree to which the source presents relevant evidence

to support the opinion; the consistency of the source’s opinion with the other evidence; whether

the source specializes in an area related to the individual’s impairment; and any other factors

tending to support or refute the opinion. See 20 C.F.R. § 404.1527(c). If the ALJ discounts the

treating physician’s opinion after considering these factors, the Court must give deference to the

ALJ’s decision so long as he “minimally articulate[d] his reasons.” Elder, 529 F.3d at 415

(internal quotations omitted).

       Dr. Nootens is a cardiologist and Mr. Szczygiel’s treating physician. Dr. Nootens treated

Mr. Szczygiel on numerous occasions from February 13, 2015 through September 7, 2017. (R.

298, 305, 307, 634, 639, 643, 647, 649, 653, 660, 736). In his opinion, Dr. Nootens opined that

Mr. Szczygiel cannot walk more than two blocks and he frequently experiences pain or other

symptoms severe enough to interfere with the attention and concentration needed to perform

even simple work tasks. (R. 634). Dr. Nootens also opined that Mr. Szczygiel can sit two hours

at one time, stand two hours at one time, and stand or walk about two hours in an eight-hour

working day with normal breaks. (R. 634-35). Dr. Nootens noted that Mr. Szczygiel needs a job

that permits shifting position at will from sitting, standing or walking, and needs to take

unscheduled breaks during a working day. (R. 635). He further opined that Mr. Szczygiel can

rarely lift and carry 20 pounds, occasionally lift 10 pounds, and frequently lift and carry more

than five but less than 10 pounds. Id. Finally, Dr. Nootens noted that Mr. Szczygiel is likely to be



                                                  7
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 8 of 13


absent from work more than four days per month as a result of the impairments or treatment. (R.

636).

        To begin with, in assigning Dr. Nootens’ opinion “little weight,” the ALJ failed to engage

in the required analysis mandated by 20 C.F.R. § 404.1527(c). As noted above, if the ALJ does

not give the treating physician’s opinion controlling weight, the ALJ is required to consider the

length, nature, extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the physician’s

opinion. Here, the only basis supporting the ALJ’s conclusion is that Dr. Nootens’ opinion is

“simply not supported by the objective evidence in the record, including his own treatment

notes.” (R. 15). This is not enough. Although the ALJ explicitly mentioned that Dr. Nootens was

Mr. Szczygiel’s treating physician, the ALJ failed to note the specialization of Dr. Nootens and

failed to recognize how long Dr. Nootens has been treating Mr. Szczygiel, which was quite

regularly for two and a half years. Without noting Dr. Nootens specialty and the length of the

treating relationship, the Court cannot determine how these factors impacted her analysis. Nor

did the ALJ explain the frequency of examination and the types of tests performed. The only

factor that the ALJ mentioned as support for her conclusion is the consistency of the opinion

with the record. It is not apparent that the ALJ considered any of these factors. The

Commissioner argues that the ALJ’s consideration of these factors was implicit since she

discussed Mr. Szczygiel’s health condition. [DE 14 at 7]. However, the Seventh Circuit holds

that “the ALJ [is] required to explicitly consider the details of the treatment relationship and

explain the weight [s]he [gave] the opinion.” See Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir.

2016). These considerations may lead to a different conclusion than the one reached by the ALJ

when assigning Dr. Nootens’ opinion with little weight. The ALJ’s consideration and



                                                  8
   USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 9 of 13


explanation of the weight given to Dr. Nootens’ opinion is inadequate and therefore requires

remand.

       In addition, the Seventh Circuit demands the ALJ create a “logical bridge” between the

evidence in the record and the ALJ’s conclusion. Terry, 580 F.3d at 475. The evidence specific

to Dr. Nootens’ opinion that the ALJ identified in her decision was that the “claimant has

consistently had normal cardiovascular and respiratory examinations,” and “[Mr. Szczygiel] has

often demonstrated normal strength and normal gait.” The ALJ found the abovementioned

evidence inconsistent with Dr. Nootens’ overall opinion. This Court is not persuaded by the

ALJ’s reasoning because she did not create the necessary logical bridge.

       The ALJ’s main logical error is that she ignored the substantial evidence in the record

that reported otherwise without articulating good reasons for doing so. While the Court

recognizes that the ALJ need not discuss every piece of evidence in the record when rendering

her decision, the ALJ must not “cherry-pick” evidence supporting a finding of non-disability

while ignoring evidence that points to the contrary. See Denton v. Astrue, 596 F.3d 419, 425 (7th

Cir. 2010). For example, the consultative examination report provided by Dr. Soraj Arora, M.D.

noted that Mr. Szczygiel has experienced “weakness/numbness in right arm, weakness/numbness

in leg, numbness/tingling, loss of limb use.” (R. 697). Dr. Arora also diagnosed Mr. Szczygiel

with “coronary atherosclerosis” and “atherosclerotic heart disease of native coronary artery

without angina pectoris.” (R. 699). Moreover, Dr. Samer Kassar, M.D., from Midwest

Neurology recorded that “[Mr. Szczygiel’s] [d]eep tendon reflexes are absent” and “[s]ensation

is decreased [in] legs.” (R. 705). Dr. Kassar also found that Mr. Szczygiel has experienced pain

in both legs, foot, and back, prescribing medication for the pain, as well as numbness and

myocardial infraction. (R. 706). In addition, hospital records provided by Franciscan Health



                                                9
  USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 10 of 13


showed that Mr. Szczygiel has experienced chronic left shoulder pain and left cervical

radiculopathy. (R. 794, 804, 810). It also noted Mr. Szczygiel’s decreased range of motion,

tenderness, and pain in left shoulder. (R. 803, 814). In January 2017, after reporting to the

emergency room with neck pain radiating down his shoulder, an x-ray of his left shoulder

showed degenerative changes at the AC joint and subchondral sclerosis. (R. 774, 776, 796). Two

MRIs in 2017 showed the left shoulder had prominent arthritic change of the AC joint and

articular surface tearing of the supraspinatus tendon and the cervical spine showed multilevel

degenerative spinal stenosis with preferential foraminal stenosis. (R. 824, 828). Further, the ALJ

does not explain how Dr. Nootens’ “treatment notes” are inconsistent with his medical opinion.

Throughout the two and half year treating relationship, Dr. Nootens has performed medical

procedures on Mr. Szczygiel, including a coronary bypass grafting surgery (R. 313) and a

cardiac catheterization which showed severe three-vessel coronary artery disease, a sequential

graft, and the left anterior descending coronary artery had 70 percent stenosis. (R. 307). Not only

do these reports, opinions, and objective medical evidence show that the ALJ cherry-picked

certain portions of the record to use in support of her decision, but she also failed to articulate

good reason for finding the record inconsistent with Dr. Nootens’ medical opinion.

       In her decision, the ALJ failed to present sufficient explanation in assigning little weight

to Dr. Nootens’ opinion. She spent most of the paragraph citing treatment notes that Mr.

Szczygiel has normal strength and normal gait. In light of other contrary evidence, the ALJ never

attempted to explain why normal strength and gait can discount Dr. Nootens’ overall opinion.

The ALJ made a problematic assumption which equates physical strength and gait to

cardiovascular well-being with the capacity to work. Thus, the ALJ was impermissibly “playing

doctor,” because the ALJ’s decision simply indicates that since Mr. Szczygiel often had normal



                                                  10
  USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 11 of 13


examination findings, he could not suffer from further limitations. See Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996) (“ALJs must not succumb to the temptation to play doctor and make

their own independent medical findings.”). Additionally, the ALJ stated that Mr. Szczygiel’s

ability to engage in a part-time job is inconsistent with Dr. Nootens’ opinion. However, the

ability to work part-time, particularly with difficulty as is the case here, does not support a

finding that an individual could perform work full-time. See Larson v. Astrue, 615 F.3d 744, 752

(7th Cir. 2010) (“There is a significant difference between being able to work a few hours a week

and having the capacity to work full time”). Mr. Szczygiel testified that he is a delivery driver

and is scheduled to work six hours per day, three days per week. (R. 36). He explained that he

spent most of the time sitting in the restaurant waiting for a delivery order and would only work

for two of his scheduled days. Id. Mr. Szczygiel testified that after he finished a shift, he had

severe back, leg, and foot pain. (R. 38). The ALJ failed to discuss how Dr. Nootens’ opined

limitations were inconsistent with Mr. Szczygiel’s part-time work and how it was actually

performed. See Pierce v. Colvin, 739 F.3d 1046, 1050 (7th Cir. 2014) (finding remand was

required, in part because the ability to work a “six-hour day only occasionally” does not support

a finding that an individual could sustain full-time work). Therefore, to the extent that the ALJ

relied on Dr. Nootens’ treating notes and examination findings and Mr. Szczygiel’s part-time

work to determine that there is an inconsistency of Dr. Nootens’ overall opinion, she failed to

satisfactorily explain her reasoning and support her analysis with the necessary “logical bridge.”

This flawed analysis warrants remand.

       In its response, the Commissioner cited Mr. Szczygiel’s subjective feeling—he feels well,

he feels fine—to supplement the ALJ’s conclusion. (R. 639, R. 736, R. 740). However, the

Commissioner’s argument is unhelpful. First, the Commissioner, again, adopted a cherry-picking



                                                  11
  USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 12 of 13


approach in defending the ALJ’s decision. For example, in Exhibit 5F, the Commissioner cited

the Office Treatment Records that Mr. Szczygiel feels well. (R. 639). However, on the same line,

Dr. Nootens also noted that Mr. Szczygiel’s legs are still aching. Id. Second, it remains doubtful

that Mr. Szczygiel’s statements of “feeling well” or “feels fine” present a precise picture of his

overall condition. A person with long term disease and undertakes continuous treatment with

medication is reasonably to have better days and worse days. A hopeful statement such as “doing

well” does not necessarily indicate a diagnosis which is inconsistent with claimant’s overall

findings. See Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008) (finding that the statement that a

patient was “doing quite well” was insufficient to accord little weight to the treating physician’s

opinion); Kinder v. Berryhill, No. 4:16-CV-076-JVB-PRC, 2018 WL 4627226, at * 2. (N.D. Ind.

Sept. 26, 2018) (finding that the patient’s assessment of doing well or doing okay are meant to be

measures of patient’s wellness relative to his disease’s prognosis not a statement of overall

health). Relying on Mr. Szczygiel’s statements to supplement the finding of inconsistency is

overly simplified and far from satisfactory.

       Lastly, the ALJ assigned “great weight” to the opinions of the State agency medical

consultants because their opinions were “based on their particular and detailed knowledge of the

standard of disability as set forth by the Commissioner.” (R. 15). However, the existence of a

contradictory agency consultant opinion alone is insufficient to overcome the opinion of a

treating physician. See Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003) (finding that the

contrary opinion of a nonexamining physician, by itself, does not constitute substantial evidence

to reject a treating or examining physician’s opinion). The ALJ also reasoned that their opinions

were “generally consistent with the record as a whole,” but failed to provide any further

discussion of how they were consistent, nor did she cite to any exhibit supporting her conclusion



                                                 12
  USDC IN/ND case 2:19-cv-00311-JD document 18 filed 06/23/20 page 13 of 13


of consistency. (R. 15). Since the ALJ failed to address and explain why the agency consultant

opinions warranted greater weight than Mr. Szczygiel’s treating physician, the ALJ’s finding was

not supported by substantial evidence and therefore requires remand.

       Because the ALJ failed to properly weigh the medical opinion evidence of Mr.

Szczygiel’s treating physician, and because the ALJ did not adequately explain her conclusion,

harmful error occurred, and remand is therefore required. The Court recognizes that the RFC is a

legal determination made by the ALJ, not a medical determination. However, the ALJ must

justify her decision based on the record evidence by evaluating both the evidence favoring the

claimant as well as the evidence favoring the claimant’s denial and may not ignore an entire line

of evidence contrary to her findings. Zurawski, 245 F.3d at 887–88. Thus, the ALJ’s decision

cannot stand since it lacks substantial evidentiary support and an adequate discussion of the

issues. See Lopez, 336 F.3d at 539.

                                       V. CONCLUSION

       For those reasons, the Court REVERSES the Commissioner’s decision and REMANDS

for additional proceedings consistent with this opinion. The Clerk is DIRECTED to prepare a

judgment for the Court’s approval.

       SO ORDERED.

       ENTERED: June 23, 2020



                                                            /s/ JON E. DEGUILIO
                                                     Chief Judge
                                                     United States District Court




                                                13
